Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Miwa et al. (U.S. Application Pub. No. 2016/0303848 A1) 
	Miwa discloses the following claimed subject matter:
Re-claim 1, 14, 15, a print device (30) comprising: a processor (40); and a memory (41) configured to store computer-readable instructions that, when executed by the processor, perform processes including: acquisition processing of acquiring, from a storage (42), image data representing a print image, and creation processing of dividing the print image represented by the image data acquired by the acquisition processing into a plurality of divided images of a desired resolution, and creating print data from at least one of the plurality of divided images. (¶ [0057]-[0059], [0139]; claims 1-3)
 	The non-transitory computer-readable medium and the printing method recited in independent claims 1 and 15 include features that are analogous to those recited in independent claim 14. Therefore, argument as stated above is applicable. 

 	Re-claim 2, wherein in the first creation step, the instructions cause the computer to perform one of dividing the print image represented by the image data acquired by the acquisition step into the plurality of divided images while causing a resolution of at least one of the divided images to be higher than a resolution of the other divided images, and creating the print data to be printed by the print device, from at least one of the plurality of the divided images, and dividing the print image represented by the image data acquired by the acquisition step using a desired resolution, and creating the print data to be printed by the print device, from at least one of the divided plurality of divided images. (see ¶  [0105]-[0108], [0117], [0118])

Re-claim 3, wherein in the first creation step, the instructions cause the computer to divide the print image represented by the image data acquired by the acquisition step into the plurality of divided images while causing the resolution of the at least one of the divided images to be higher than the resolution of the other divided images, and create the print data to be printed by the print device, from all of the plurality of divided images. (see also ¶  [0105]-[0108], [0117], [0118])

Re-claim 4, wherein in the first creation step, the instructions cause the computer to divide the print image into n divided images (n is an integer smaller than N) having a resolution D/N obtained by dividing a resolution D of the print image by N (N is an integer), and m print divided images having a resolution of (D - (D x n/N))/m (m is an integer smaller than N - n). (see ¶ [0043]-[0049], [0105]-[0108], [0117])

Re-claim 5, wherein in the first creation step, the instructions cause the computer to divide the print image into the plurality of divided images of a desired resolution, and create the print data to print of at least one of the plurality of the divided images in a superimposed manner. (¶ [0083])

Re-claim 6, wherein in the first creation step, the instructions cause the computer to create the print data in which an order is set for printing each of the plurality of divided images in a manner where, of the plurality of divided images, at least some of two adjacent divided images are not printed consecutively. (¶ [0074], [0077])

Re-claim 7, wherein in the acquisition step, the instructions cause the computer to acquire the image data of the print image representing a background image to be used as a background of a color image. (defined as print area and predetermined area in general, ¶ [0101] [0126]-[0128])

Re-claim 8, wherein in the first creation step, the instructions cause the computer to create the print data to print at least one of the plurality of divided images into which the background image is divided at the same time as the color image. (see also ¶ [0116], fig.7, [0101], [0126]-[0128])

Re-claim 9, wherein in the first creation step, the instructions cause the computer to create the print data to print the undivided background image and the undivided color image after printing at least one of the plurality of divided images into which the background image is divided. (see S15; fig.6)

Re-claim 10, wherein in the acquisition step, the instructions cause the computer to acquire a standby time, the standby time being a time from after printing the plurality of divided images into which the background image is divided to when printing the color image, and in the first creation step, the instructions cause the computer to create the print data to print the color image after the standby time acquired in the acquisition step elapses from after the printing of the plurality of divided images. (¶ [0068], [0116])

Re-claim 11, wherein in the acquisition step, the instructions cause the computer to acquire a color image and the image data of the print image representing a background image to be used as a background to the color image, and in the first creation step, the instructions cause the computer to divide the background image into a plurality of background divided images of a desired resolution and divide the color image into a plurality of color divided images of a desired resolution, and create the print data for the print device to print at least one of the plurality of background divided images and for the print device to print all of the plurality of color divided images. (¶ [0101] [0126]-[0128]; figs.7, 8)

Re-claim 12, wherein in the acquisition step, the instructions cause the computer to acquire a color image, and the image data of the print image representing a background image to be used as a background to the color image, and in the first creation step, the instructions cause the computer to divide the background image into a plurality of background divided images of a desired resolution and divide the color image into a number of color divided images of a desired resolution, the number of the color divided images being smaller than a number of the plurality of background divided images. (¶ [0101], [0105]-[0107], [0126]-[0128]; figs.7, 8)

Re-claim 13, wherein in the acquisition step, the instructions cause the computer to further acquire a print method to be used by the print device, in the first creation step, the instructions cause the computer to create the print data when a first print method is acquired by the acquisition step, and when a second print method is acquired by the acquisition step, the instructions further cause the computer to perform a second creation step of creating one of print data to be printed by the print device without dividing the print image, and print data to be printed by the print device from all of a plurality of divided images into which the print image is equally divided. (¶ [0101], [0105]-[0107], [0118], [0126]-[0128]; figs.7, 8)
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2018/0144218 A1 to Hirano et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853